Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ROBERT J. SOVESKY on May 25, 2022.     

The application has been amended as follows: 
In the claims:
1)	In claim 20, line 2 after “solvent”, “,” has been added. 
2)	In claims 31-32, line 1 before “article”, “An” has been deleted and replaced by “The”. 
3)	Claim 29 has been cancelled. 

- End of the Amendment




Statement for Reasons for Allowance
Claims 1-10, 12-14, 17, 20, 23-27 and 30-32 are allowed.
The present claims are allowable over the closest prior art Guo (US 2014/0124696) in view of Ward et al. (US 2014/0275419).
Guo discloses an organically functionalized magnetic particle with controllable size, narrow particle size distribution, high specific saturation magnetization, and high content of surface functional groups (para 0009). organically surface-bonded metal or metal oxide material comprising an inorganic metal or metal oxide and an organic material, the organic material coating on a surface of the inorganic metal or metal oxide (para 0010). The inorganic metal or metal oxide is a pure metal, or metal alloy, or metal oxide, or metal oxide alloy, and the metal is selected from the group consisting of Fe, Ti (para 0016).  Guo discloses the functionalized layer bonded on to the metal or metal oxide core (para 0021-0022), but fails to disclose that the functionalized layer comprises a reaction product of a 1,1-di-activated vinyl compound, or a multifunctional form thereof. 
Whereas, Ward et al. teaches a composition comprising a cyanoacrylate component of H2C=C(CN)—COOR (vinyl compound), a cationic catalyst such as perchloric acid, and a cationic curable component such as an epoxy component (polymeric resin) (Claims 1-6; ¶25).  Ward et al. teaches that the composition is mixed and applied onto a substrate surface, which makes it a coating (¶108). The two part cyanoacrylate epoxy hybrid adhesive system embodiment of the two-part, cyanoacrylate/cationic curable adhesive system cures at room temperature on a range of metal or plastic substrates, yet exhibits extreme durability under harsh environmental conditions (para 0114).
Based on the Applicants arguments filed on 04/04/2022, Guo and Ward do not teach or suggest a methylene dicarbonyl compound. Independent claim 1 recites, in part, the 1,1-diactivated vinyl compound comprises a methylene dicarbonyl compound. Guo and Ward only disclose an amine or a cyanoacrylate and do not disclose a methylene dicarbonyl compound. The Office only uses Guo and Ward to teach a cyanoacrylate compound and the Office does not provide any arguments or objective reasoning that Guo and Ward disclose a methylene dicarbonyl compound. One of ordinary skill in the art would understand that a cyanoacrylate is not a methylene dicarbonyl compound. Accordingly, independent claim 1 is nonobvious over Guo and Ward because they do not teach or suggest a methylene dicarbonyl compound. 
 Guo “discloses the functionalized layer bonded on to the metal or metal oxide core (para 0021-0022).” However, the Office acknowledges that Guo “fails to disclose a functionalized layer comprising a reaction product of a 1,1-di-activated vinyl compound, or a multifunctional form thereof” on page 3 of the Office Action. To address this deficiency, the Office cites to Ward as disclosing cyanoacrylates coated to a substrate. In responding to our previous arguments that one of ordinary skill in the art would not include the cyanoacrylate of Ward in the organic material of Guo, the Office states on page 7 of the Office Action that “the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art ... and that combining the teachings of references does not involve an ability to combine their specific structures.” The two-part cyanoacrylate adhesive of Ward is kept separate until use and then mixed and applied to adhere two substrates together (e.g., as an adhesive). One of ordinary skill in the art would understand the adhesive in Ward is used for forming a joint between two substrates, whereas the organic material in Guo coats the single inorganic magnetic particle where dispersibility of individual particles into solution is desired and that the considerations for each process are different and not necessarily interchangeable. 
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17, 20, 23-27, 30-32 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 17, 20, 23-27, 30-32 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788